DETAILED ACTION
This action is in response to the RCE received 04/08/2021 in which claim 1 has been amended, claims 23-24 have been newly added, and claims 2, 10-11, 18 and 20-22 have been canceled and thus claims 1, 3-9, 12-17, 19 and 23-24 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered. 
Other References of Note
The following prior art was found in an updated search and is considered relevant to the claimed invention but has not been cited in a rejection:
Zhaoqi Zhu, Xianshe Feng, Alexander Penlidis, Self-assembled nano-structured polyelectrolyte composite membranes for pervaporation, Materials Science and Engineering: C, Volume 26, Issue 1, 2006, Pages 1-8. – discloses it is known to form polyelectrolyte membranes on one or both sides of a charged support membrane (Introduction, Sec. 2.2.).
Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 12 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPub 2008/0179188 to Nelson et al. (hereinafter “Nelson”) in view of Double-Skinned Forward Osmosis Membranes for Reducing Internal Concentration Polarization within the Porous Sublayer Kai Yu Wang, Rui Chin Ong, and Tai-Shung Chung Industrial & Engineering Chemistry Research 2010 49 (10), 4824-4831 (hereinafter “Wang”).
In regards to claim 1 Nelson discloses a method of forming a membrane, the method comprising the steps of: 
a. forming a charged substrate; 

i. placing the first side of the charged substrate in contact with a polyelectrolyte solution to deposit a polyelectrolyte layer thereon; and 
ii. rinsing the charged substrate and deposited polyelectrolyte layer in water, including pure water (Figs. 1-6, Abstract, [0004], [0012], pure water rinsing [0206], Examples). 
The membrane is not disclosed to be specifically used for a forward osmosis membrane, it is disclosed to be for many applications including reverse osmosis ([0163]).
Nelson does not disclose the thickness of the substrate, or forming a second rejection layer on a second side of the charged substrate, as claimed
However Wang discloses a double skinned forward osmosis membrane (Title, Abstract) where it is discussed that it is known to use reverse osmosis membranes as forward osmosis membranes though membranes designed specifically for FO generally perform better, and that by forming a second skin layer on an opposite side of a central support as a first skin layer performance is enhanced, attributed to reduction in internal concentration polarization within the membrane support layer, which results in a sharp concentration gradient formed within the porous support layer that seriously counteracts the driving force and significantly decreases the water permeation flux (Fig. 2, 1. Introduction, 4. Conclusions), and specifically wherein the first and second skin layer have different thicknesses, such that the selective top layer is about 0.15 μm; whereas the selective bottom layer is about 0.05 μm, the overall thickness is ~36 micron, and this the central support is ~36 micron (Wang Figs. 4-5, Sec. 3.1., 3.3.).
prima facie obvious to one of ordinary skill in the art to modify the method of forming the membrane of Nelson to optimize the membrane for applications in forward osmosis by forming it to have a double skinned structure by forming the selective layer on both sides, to have the substrate be ~36 micron and the skin layers to be respectively 0.5 and 0.15 micron as disclosed by Wang because it is known to use reverse osmosis membranes in forward osmosis applications but they perform better when optimized for forward osmosis process conditions (Wang 1. Introduction, 4. Conclusions).
In regards to claim 5 Nelson in view of Wang discloses the method of claim 1, and further discloses wherein the polyelectrolyte solution comprises molecules capable of forming at least one of: intermolecular electrostatic interaction (Figs. 5-6 and [0202]-[0206]). 
In regards to claim 6 Nelson in view of Wang discloses the method of claim 5, and further discloses wherein the molecules are selected from at least one of: poly(sodium 4-styrene-sulfonate) (PSS), poly(methacrylic acid) (PMAA), protonated polyvinylamine (PVA) ([0020], [0021], [0031], [0032]). 
In regards to claim 7 and 8 Nelson in view of Wang discloses the method of claim 1, and further discloses wherein concentration of the polyelectrolyte solution is disclosed to be an important variable which effects the formation of the membrane ([0013], [0036], [0180]) and is therefore a result effect variable. Case law holds that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate concentration of the polyelectrolyte solution, including those claimed, in order to produce desired membrane properties.

In regards to claim 12 Nelson in view of Wang discloses the method of claim 1, and further discloses further comprising a step of cross-linking at least one of: the first rejection layer and the second rejection layer (Nelson [0056], [0193]). 
In regards to claim 23 Nelson in view of Wang discloses the method of claim 1, wherein the ratio of thickness of the first rejection layer to thickness of the second rejection layer is 0.15 : 0.05 (Wang Sec. 3.1.), i.e. 3:1. 

Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson in view of Wang and further in view of US Patent No 6,783,937 to Hou et al. (hereinafter “Hou”).
In regards to claim 3 Nelson in view of Wang discloses the method of claim 1, and further discloses wherein forming the charged substrate comprises forming a neutral substrate followed by treating the neutral substrate with a solution to form one of: a positively charged substrate and a negatively charged substrate (Figs. 3-4 where a neutral substrate membrane is modified to produce a charged membrane, and [0198]-[0201]). 
While Nelson does not disclose how the porous polymer substrate is formed, it is well known to produce porous polymer membrane supports via phase inversion, as disclosed by Hou, which relates to a membrane with a charged surface coating (Hou Abstract), wherein the porous substrate may be formed by phase inversion (Hou C6/L16-18). Therefore, at the time of the prima facie obvious to one of ordinary skill in the art to use phase inversion processes to form the membrane of Nelson in view of Wang.
In regards to claim 4 Nelson in view of Wang discloses the method of claim 1, and further discloses wherein forming the charged substrate comprises forming one of: a positively charged substrate and a negatively charged substrate using one of: a positively charged polymeric material and a negatively charged polymeric material respectively (Figs. 5-6 and [0202]-[0206]).
While Nelson does not disclose how the porous polymer substrate is formed, it is well known to produce porous polymer membrane supports via phase inversion, as disclosed by Hou, which relates to a membrane with a charged surface coating (Hou Abstract), wherein the porous substrate may be formed by phase inversion (Hou C6/L16-18). Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to use phase inversion processes to form the membrane of Nelson in view of Wang.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson in view of Wang and further in view of US PGPub 2008/0299437 to Napolitano et al. (hereinafter “Napolitano”).
In regards to claim 9 Nelson in view of Wang discloses the method of claim 1, and but does not disclose wherein forming the charged substrate comprises reinforcing the charged substrate with a fabric selected from one of: a woven fabric and a non-woven fabric.
However Napolitano who relates to a polyelectrolyte membrane, discloses “[t]he polyelectrolyte membrane can be reinforced with a woven fabric if desired” (Napolitano [0050]). Therefore, at the time of the invention, it would have been prima facie obvious to one of Nelson in view of Wang using a woven fabric in order to affect its mechanical properties.

Claims 13-17, 19 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson in view of Wang and further in view of US PGPub 2010/0147763 (hereinafter “Tsou”).
In regards to claim 13 Nelson in view of Wang discloses the method of claim 1, which results in a membrane comprising: a charged substrate comprising pores; and a first rejection layer comprising a number of multi-electrolyte layers formed on a first side of the charged substrate (Figs. 3-6). Nelson in view of Wang does disclose the substrate membrane may be many different materials ([0100]-[0115]) but does not specifically disclose the pores’ shape to be tubular.  However Tsou discloses a method of modifying the pores of a membrane for the purposes water filtration, including reverse osmosis (Abstract, [0016], [0051] and [0095]) wherein the pores may be made cylindrical or funnel shaped ([0060], [0101]). Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of forming the membrane of Nelson in view of Wang by shaping the pores in a cylindrical of funnel shape as disclosed by Tsou because this is a known method of modifying the pores of a water filtration/reverse osmosis membrane and because it leads to Increase surface area (Tsou [0094]) and faster flow rates (Tsou [0126]).
In regards to claim 14-15 Nelson in view of Wang and Tsou discloses the method of claim 13, and while Nelson in view of Wang and Tsou does not disclose specific permeability’s or fluxes, it is disclosed that the membrane may be used for filtration applications (Nelson [0163]) and it is well known to tailor permeabilities and fluxes for the specific application of the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate membrane fluxes and permeabilities, including those claimed, in order to produce desired membrane properties.
In regards to claim 16-17 Nelson in view of Wang and Tsou discloses the method of claim 13, and while Nelson in view of Wang and Tsou does not disclose specific permeability’s or fluxes, it is disclosed that the membrane may be used for filtration applications (Nelson [0163]) and it is well known to tailor permeabilities and fluxes for the specific application of the membrane.  Therefore membrane permeability and flux are result effective variables. Case law holds that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate membrane fluxes and permeabilities, including those claimed, in order to produce desired membrane properties.
In regards to claim 19 Nelson in view of Wang discloses the method of claim 10, which produces a membrane comprising: a charged substrate comprising pores; a first rejection layer comprising a number of multi-electrolyte layers formed on a first side of the substrate, and a second rejection layer comprising a number of multi-electrolyte layers formed on a second side of the substrate. Nelson in view of Wang does disclose the substrate membrane may be many different materials ([0100]-[0115]) but does not specifically disclose the pores’ shape to be tubular.  However Tsou discloses a method of modifying the pores of a membrane for the prima facie obvious to one of ordinary skill in the art to modify the method of forming the membrane of Nelson in view of Wang by shaping the pores in a cylindrical of funnel shape as disclosed by Tsou because this is a known method of modifying the pores of a water filtration/reverse osmosis membrane and because it leads to Increase surface area (Tsou [0094]) and faster flow rates (Tsou [0126]).
In regards to claim 24 Nelson in view of Wang discloses a forward osmosis membrane formed according to the method of claim 1, wherein the first rejection layer is thicker than the second rejection layer, and wherein the ratio of thickness of the first rejection layer to thickness of the second rejection layer is 0.15 : 0.05 (Wang Sec. 3.1.), i.e. 3:1.
Nelson in view of Wang does disclose the substrate membrane may be many different materials ([0100]-[0115]) but does not specifically disclose the pores’ shape to be tubular.  
However Tsou discloses a method of modifying the pores of a membrane for the purposes water filtration, including reverse osmosis (Abstract, [0016], [0051] and [0095]) wherein the pores may be made cylindrical or funnel shaped ([0060], [0101]). Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of forming the membrane of Nelson in view of Wang by shaping the pores in a cylindrical of funnel shape as disclosed by Tsou because this is a known method of modifying the pores of a water filtration/reverse osmosis membrane and because it leads to Increase surface area (Tsou [0094]) and faster flow rates (Tsou [0126]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773